﻿Allow me to
congratulate the President on his assumption of the
presidency of the General Assembly at its sixty-seventh
session. I assure him of the full support and cooperation
of the Jamaican delegation. I would also like to place on
record my delegation’s appreciation to His Excellency
Mr. Nassir Abdulaziz Al-Nasser for his invaluable
guidance of the work of the Assembly during its sixty-
sixth session. I also thank the Secretary-General,
Mr. Ban Ki-moon, and the staff of the Secretariat for
their dedication and hard work in serving Member
States.
There is a tale of a young woman from a rural
village in Jamaica who was approached by a political
candidate seeking to represent her community. “What
is it you want most from your representatives?” the
candidate asked. The young woman considered the
question for a moment. Slowly and thoughtfully she
replied, “All I want is an opportunity. I want you to
provide me and my family with a living environment in
which I can work, contribute and prosper. Most of all, I
want you to provide for my family an environment that
is safe and secure”.
For hundreds of years, our respective peoples have
looked to their leaders with great expectations. They
elected Governments that they felt could provide them
with the greatest sense of well-being and security. Historically and to the present day, they looked to
heads of State and Government to provide them,
their families, their communities and ultimately their
respective nations with leadership and direction that
foster that all-important sense of well-being and of
feeling secure. Over time, across the world, there has
been an increasing sense of impatience and agitation
born of a sense of growing global insecurity.
Accordingly, the United Nations agenda has
expanded its focus to address the multifaceted
challenges of food security, climate change, global
pandemics and the global economic and financial
crisis. We have already witnessed citizens from several
nations spring into action with demands for change.
Others chose to occupy various spaces in protest. In the
light of that reality, many of those here — indeed, many
of us as leaders — stand as buffers between apathy and
anarchy.
The theme for this year’s session of the Assembly,
“Bringing about adjustment or settlement of
international disputes or situations by peaceful means”,
is most appropriate and timely, given current events in
a number of countries and regions that pose a threat to
international peace and security. It reflects the call by
that young woman, who simply asked her representative
to provide for her and hers an environment that is safe
and secure. Yet her request is not as simple as it appears.
The insecurity, impatience and unease that have
emerged worldwide are explosive accelerants. They
emerge from the heartbreaking scourge of poverty that
was so aptly described by the Jamaican national hero,
Marcus Mosiah Garvey, who reminded us that poverty
is
“a hellish state to be in. It is no virtue. It is a crime.
To be poor is to be hungry without possible hope
of food; to be sick without hope of medicine; to be
tired and sleepy without a place to lay one’s head;
to be naked without the hope of clothing; to be
despised and comfortless”.
We must seek to rid ourselves of the conditions that
lead to poverty. We must pursue social and economic
policies that will ensure social equity and justice for
our people and increase their well-being and sense of
security. That can be achieved only if we, as Member
States, work together in good faith to secure the
sustainable future we agreed to at Rio de Janeiro. Let
us create the future we want, and let us put our people
first. The global economy continues to be beset by
uncertainty. That is compounded by the lingering
negative effects of the financial and economic crises.
The global shocks have affected all our peoples.
They threaten our communities, weaken our families
and challenge individuals everywhere, regardless of
hemisphere or region or whether they live in so-called
developed or developing countries or in the north, south,
east or west. Some have fewer options than others. That
is a vicious circle of insecurity.
We must not forget that a significant proportion
of the world’s poorest citizens live in middle-income
countries. That diverse group includes both large
developing economies and small island developing
States, such as those in the Caribbean. Many of us face
common challenges. Several are highly indebted and
extremely vulnerable to external shocks and natural
disasters. We face significant obstacles in our efforts to
spur economic recovery and growth. We are hampered
by the volatility of energy and food prices, decreases
in export commodity prices, and weak capital inf lows.
Increasing food prices create untold hardships for many
of our people, particularly the most vulnerable in our
societies. Small countries need greater support in order
to build resilience to economic and environmental
shocks.
I come to the Assembly today from such a nation.
Jamaica is a nation small in size but enormous in
spirit — a nation with a people whose speed defies
the laws of physics, whose musical messages have
inspired positive and revolutionary global change and
whose minds have given the world myriad solutions in
areas that include science, law and medicine. Yet many
nations like Jamaica have great possibility and potential
that are not reflected in, or ref lective of, their current
economic indicators.
Reforms in global economic governance,
including of the international financial institutions,
are required in order to take into account the need
of small and vulnerable economies for special and
differential treatment. Refocusing financial f lows in
the development agenda will also go a long way in
helping to bolster our natural resilience and resolve.
We commend the United Nations Conference on Trade
and Development on the work it has done over the last
48 years to advance the trade and development agenda
and assist developing countries. There is still much to
be done, and we look forward to working with the full
range of development partners.

Women and children make up one particularly
vulnerable group of our world. What we call external
shocks cause real and serious dislocation in their daily
lives. Too many mothers have to face tough choices to
meet their basic needs. Too many children are subjected
to violence and abuse. Children, especially girls, are
being used as pawns for economic gain, including
through human trafficking and other exploitive actions.
Human trafficking is a dastardly threat to the welfare
of our women, girls and boys. Our ancestors fought for
our freedom. It is disgraceful that at this juncture of
world history we should see the emergence of a form
of modern-day slavery that allows women, girls and
boys to be traded as chattel. Many vulnerable young
women are deceived and lured away by attractive
offers to get them and their families out of poverty.
They then find themselves in a strange land, with no
support, no identity and no hope of returning home;
sold into modern-day slavery, their very bodies used as
a currency of exchange.
Jamaica is resolute in its commitment to
strengthening local and national programmes to
eliminate violence against women and children. At the
same time, I call on the international community to take
bold action to address this scourge. Issues that affect
women and children must be central to decision-making
processes. We look forward to continued collaboration
with UN-Women and the international community to
help break this cycle of exploitation and insecurity.
The devastating impact of HIV/AIDS and
non-communicable diseases also propels the cycle
of global insecurity. Jamaica is cognizant of the
considerable investment that the United Nations and the
international community have made in the fight against
HIV/AIDS. That support has allowed developing
countries, including Jamaica, to make a difference in
the lives of those affected. Nevertheless, inadequate
human and financial resources constrain our ability to
scale up testing and treatment, as well as to implement
programmes for increasing awareness and reducing the
risk of new infections.
The developing world and lower-income populations
are hardest hit by the impact of non-communicable
diseases (NCDs). The high social and developmental
costs of NCDs demand concerted policy action at the
national and international levels. We must implement
the outcomes of the High-level Meeting on NCDs held
last year. We are on the threshold of 2015, the target date
for the achievement of the Millennium Development
Goals. The results thus far have been uneven. We
need to reinvigorate Millennium Development Goal
8, the Global Partnership for Development. I wish
to underscore the situation associated with our
middle-income country status. Country categorizations
should not serve as obstacles to delivering support to
the world’s poorest and most vulnerable. We urge that
middle-income countries not be pushed to the margins of
the development agenda, nor be put on the fringe of the
development assistance provided by the international
community. A review of the factors used by the relevant
multilateral agencies in measuring a country’s wealth
is urgently needed. We are supportive of the proposals
put forward by the Economic Commission for Latin
America and the Caribbean for an alternative but
complementary approach to the criterion of per capita
income in the allocation of financing for development.
I now turn to global political developments. The
cycle of insecurity transcends borders. Recent events
have called attention to the fragility of peace and
security in many parts of the globe, and underscore the
importance of respect for the rule of law, democracy
and good governance. Jamaica reiterates its adherence
to the principles of the United Nations Charter,
multilateralism and the inviolability of diplomatic
institutions in the conduct of relations among States.
We will continue to add our voice to the ongoing work
at the United Nations to secure human rights, justice,
social equity and the peaceful settlement of disputes.
Transnational crime, narco-trafficking and the
illicit trade in small arms and ammunition are major
components of the cycle of insecurity. They continue
to endanger lives, undermine the rule of law and
fuel violent crime. We remain resolute in our call for
encouraging partnerships in fighting this scourge, and
will continue to work with all delegations to achieve a
comprehensive and robust arms trade treaty.
The conflict in Syria poses a real threat to
international peace and security. We are deeply
concerned at the escalating internal violence and the
resulting loss of life. It is our conviction that this
conflict can still be resolved through political and
diplomatic means.
We continue to urge the leaders of Israel and the
Palestinian Authority to resume negotiations as early as
possible, based on the two-State solution and relevant United Nations resolutions. Those resolutions address
Israel’s right to exist within secure borders, as well
as the aspirations of the Palestinian people to self-
determination and statehood.
We must ensure that the United Nations remains
relevant to its membership through a process of
reform of its organs, including the Security Council.
Negotiations should proceed urgently towards a
satisfactory conclusion.
More than two years after the devastating
earthquake, Haiti’s plight remains deeply troubling.
We are concerned that only a disappointing fraction
of the pledges made have been disbursed, and yet the
humanitarian situation in Haiti is perilous. As a close
friend and neighbour of Haiti, with strong historical ties,
I encourage members of the international community to
make good on their commitments. The Haitian people
need our continued support.
The long-standing trade and economic embargo
against Cuba, another close neighbour and friend of
Jamaica, has had severe negative effects on its growth
and development. Jamaica reiterates its call for an end
to the embargo against Cuba and the extraterritorial
measures aimed at extending its reach to include third
countries.
Jamaica continues to work with our partners to
erect a memorial at the United Nations to honour the
victims of slavery and the trans-Atlantic slave trade.
We are grateful for the generous contributions received
to date to erect the permanent memorial, and reiterate
the call for continued financial support.
Fifty years ago, upon gaining our independence,
Jamaica committed itself to the aims of the United
Nations and fully accepted the responsibilities of
membership. Our national pledge commits each and
every Jamaican to stand up for justice, brotherhood
and peace and to play our part in advancing the welfare
of the whole human race. We will not resile from that
commitment.
Let us work together to end the cycle of global
insecurity. Let us provide an opportunity for every man,
woman and child to fulfil their God-given potential. I
leave members with the words of Robert Nesta “Bob”
Marley, who sang: “One love, one heart”. I hope that the
peoples of the world will one day live together in peace,
love, security, unity and prosperity.